Appeal from an order denying appellant’s application, in a proceeding brought pursuant to article 78 of the Civil Practice Act, to compel respondents to issue a certificate of eviction. Appellant was the owner of a bungalow, which he occupied with his family, and a two-family house. After the sale of the bungalow, appellant sought a certificate of eviction to permit the commencement of summary proceedings to recover possession of an apartment in the two-family house, for occupation by himself and his family, claiming that a compelling necessity existed for the eviction of the tenant who occupied the apartment, by reason of the fact that appellant and his family, who had, by agreement with the purchaser of the bungalow, been permitted to occupy the basement of that house, would be forced to vacate such accommodations, and that such accommodations were inadequate and unsanitary. Respondents denied appellant’s application for a certificate of eviction on the ground that the compelling necessity urged by appellant was self-created. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.